Citation Nr: 1726301	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-20 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability for the periods prior to February 23, 2009, and after January 1, 2010.

2.  Entitlement to ratings in excess of 10 percent for bilateral lower extremity radiculopathy since November 9, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to June 1991.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of this matter has since been transferred to the RO in New York, New York.

An application for a total disability rating based on individual unemployability was also filed by the Veteran, and denied in a January 2013 rating decision.  However, in a June 2013 rating decision, he was granted this benefit, effective May 8, 2010.  As the Veteran has not disagreed with the assigned effective date, the Board will presume that he is satisfied with this disposition, and that the issue is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

During the period on appeal, the Veteran has received a temporary total disability rating for convalescence following surgical procedures to the lumbar spine for the periods from February 23, 2009, to January 1, 2010.  38 C.F.R. §§ 4.29  & 4.30 (2014).  Since the Veteran has received the maximum benefit possible, the appropriate disability rating for this period is no longer for consideration.  The issue has been recharacterized accordingly.


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's lumbosacral spine disability has been characterized by pain and limitation of motion between 30 and 60 degrees.  Forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.

2.  The neurological symptoms in the Veteran's lower extremities have been characterized by hypoactive reflexes, normal muscle function, and decreased sensitivity to light touch, as well as pain, paresthesias and/or dysesthesias, and numbness in the legs.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2016).

2.  The criteria for a rating in excess of 10 percent for left lower extremity radiculopathy since November 9, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71, 4.124, 4.124a, DC 8521 (2016).

3.  The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy since November 9, 2010, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.71, 4.124, 4.124a, DC 8521 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103 , 5103A (West 2014) and 38 C.F.R. § 3.159  (2016).  Here, the duty to notify was satisfied by way of letters to the Veteran.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board recognizes that in the exams discussed below, the examiner did not measure the Veteran's range of motion of the spine while weight-bearing and in both active and passive motion, per the holding in Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  However, the Board finds that remanding the appeal would not be of benefit to the Veteran in this case, as his demonstrated ranges of motion are so far in excess of what is required for an increased rating that these results would plausibly show that an increased rating is warranted.  Moreover, the remaining criteria require a showing of ankylosis or numerous incapacitating episodes, which are not shown.  As such, the factors addressed Correia are no longer pertinent in addressing the merits of this claim.  Therefore, VA has met its duty to assist in this respect.  

Accordingly, the Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  Hence, the Board is satisfied that the duty to assist was met.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

For the appeal period, the Veteran is currently assigned a 20 percent rating for her lumbar spine disability under 38 C.F.R. § 4.71a, DC 5237 (addressing lumbosacral strain).  This diagnostic code applies a general rating formula that is applicable for most spine disabilities.  Under this rating formula, the next-higher 40 percent evaluation is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine to 30 degrees or less; 
* Favorable ankylosis of the entire thoracolumbar spine; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 
38 C.F.R. § 4.71a, DCs 5237, 5243 (2016).  An "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DCs 5237, 5243, Note 1 (2016).

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines and "incapacitating episode" as a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a.  

Based on the evidence of record, a rating in excess of 20 percent is not warranted.  At an April 2008 C&P Examination, the Veteran endorsed sharp, aching heaviness in his lower back which is constant and nonradiating.  He reported flare-ups two to three times a week, lasting approximately a day, and that his pain was exacerbated upon sitting and standing.  However, he exhibited lumbar spine flexion of 90 degrees.  

At an April 2010 examination, conducted after a February 2009 spinal surgery and ensuing period of convalescence, the Veteran exhibited lumbar spine flexion of 60 degrees, pain upon sitting and standing, and no flare-ups.  At a September 2012 C&P examination, the Veteran's forward flexion had decreased to 45 degrees, with objective evidence of painful motion beginning at 45 degrees, with intermittent pain in the knees described as "7-8 on the pain scale."  Post-repetitive use testing showed flexion of 40 degrees.  At the Veteran's most recent examination in November 2012, forward flexion was measured at 65 degrees, with painful motion also beginning at that point.  The Veteran reported an absence of flare-ups.   

The presence of a measurable range of motion throughout the appeal period precludes a finding of ankylosis, which, absent a limitation of flexion to 30 degrees, is necessary for the next highest rating in excess of 20 percent.  Further, there is no evidence of record that the Veteran was prescribed bedrest at any point during the appeal period.  Accordingly, the Board concludes that a rating in excess of 20 percent for the Veteran's lumbosacral spine disability is not warranted. 

In considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of heavy pain in his back, the additional functional loss caused by the pain is accounted for in his range of motion measurements.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.


Neurological Abnormalities

When evaluating the extent of a Veteran's spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a), Note 1 (2016).  

The Veteran is presently in receipt of a 10 percent disability rating for neurological symptoms in his bilateral lower extremities under 38 C.F.R. § 4.124a, DC 8521, which addresses paralysis of the common peroneal nerve.  The Board feels that this is the most appropriate diagnostic code.  Under this diagnostic code, a 20 percent rating is warranted when the condition is "moderate" in nature.  

In September 2010, a medical examiner diagnosed the Veteran with "mild bilateral peroneal neuropathy."  His peripheral nerve reflex in his knees and ankles was hypoactive (1+), he had normal muscle function, and decreased sensitivity to light touch.  He endorsed weakness, stiffness, numbness, dysesthesias, and pain in his legs.  Accordingly, a November 2010 rating decision awarded the Veteran a 10 percent rating.  In his most recent examination of November 2012, the Veteran still had hypoactive reflexes (1+), normal or near-normal muscle strength, and decreased sensitivity to light touch.  He also continued to endorse moderate pain, paresthesias and/or dysesthesias, and numbness in the legs.  Thus, symptoms more severe than those shown in the November 2010 examination have not been demonstrated, nor have any other neurological symptoms.  While the November 2012 examiner indicated that the Veteran had "moderate" neuropathy, the symptoms endorsed by the Veteran are effectively the same in the two examinations.  Accordingly, a 10 percent rating is warranted for the Veteran's bilateral radiculopathy.

The Board has also considered whether the Veteran has any bowel or bladder complications, especially since he recently submitted a separate claim for service connection for benign prostate hypertrophy and urinary dysfunction, to include as secondary to his low back disability.  While the evidence does reflect some urinary complications, it does not appear that they are neurological in nature.  Specifically, at a VA examination in November 2012, these symptoms were attributed to the removal of a catheter that was in place during a spine surgery.  Thus, while these urinary symptoms may have arisen during treatment to the spine, it is not a neurological complication.  Therefore, a separate rating is not warranted on this basis.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his lumbar spine and neurological disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine and neurological disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Based on the evidence of record, the Board determines that an increased rating is not warranted for the Veteran's lumbar spine disability, or radiculopathy.   
  

ORDER

A rating in excess of 20 percent for a lumbar spine disability for the periods prior to February 23, 2009, and after January 1, 2010, is denied.

A rating in excess of 10 percent for left lower extremity radiculopathy is denied.

A rating in excess of 10 percent for right lower extremity radiculopathy is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


